DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/15/2021 is acknowledged.
Applicant cancelled all of the non-elected claims in the reply filed on 11/15/2021. Election was made without traverse in the reply filed on 11/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-10, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recite the limitation " the opposite end" in lines 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 1 and 25 recites the limitation "the introduction" in lines 8 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 1 and 25 recites “its connection to an access point of the epithelial tissue”. It is unclear which structure “its” refers to. For examination purposes the claim limitation will be interpreted as “the guidewire is configured as a malleable rod which conducts and directs the trocar to an access point of the epithelial tissue”. Appropriate correction is required. 
Regarding claims 1 and 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For examination purposes, all preferable claim limitations will be interpreted as optional. Appropriate correction is required.
Claims 1 and 25 recite “the rod” in lines 21 and 24 respectively. It is unclear which rod “the rod” refers to because there are two rods, the rod of the handling portion and the rod of the guidewire. For examination purposes, “the rod” will be interpreted as the rod of the handling portion. Appropriate correction is required.
Claims 10 recites “the rod” in line 1 respectively. It is unclear which rod “the rod” refers to because there are two rods, the rod of the handling portion and the rod of the guidewire. For examination purposes, “the rod” will be interpreted as the rod of the handling portion. Appropriate correction is required.
Claim 10 recites “the rod also comprises an orientation duct”. It is unclear if this is the same orientation duct as recited in claim 1 or an additional orientation duct. For examination purposes, the claim will be interpreted as the same as the orientation duct of claim 1. Appropriate correction is required.
Claim 25 line 30-42 recites “a guidewire comprising a first end opposite a second end, wherein the first end is connected to an access point of the epithelial tissue of a patient and the second end is introduced into a free end of the trocar, wherein the guidewire is configured as a malleable rod which conducts and directs the trocar to its connection with the access point of the epithelial tissue of the patient, wherein the guidewire comprises a diameter preferably between 0.70 mm to 1.0 mm and more preferably between 0.85 mm to 1.0 mm, wherein the guidewire is inserted into an cannula and an orientation duct of the trocar, wherein the orientation duct comprises a diameter preferably between 1.0mm to 2.0mm and more preferably between 1.0 mm to 1.5 mm, wherein the diameter of the orientation duct is, at most, twice the diameter of the guidewire and the diameter of the cannula is, at most, seven times greater than the diameter of the orientation duct”. Claim 25 already recites “a guidewire configured as a malleable rod which conducts and directs the trocar to its connection with the access point of the epithelial tissue of the patient, wherein the guidewire comprises a diameter preferably between 0.70 mm to 1.0 mm and more preferably between 0.85 mm to 1.0 mm, wherein the guidewire is inserted into an cannula and an orientation duct of the trocar, wherein the orientation duct comprises a diameter preferably between 1.0mm to 2.0mm and more preferably between 1.0 mm to 1.5 mm, wherein the diameter of the orientation duct is, at most, twice the diameter of the guidewire and the diameter of the cannula is, at most, seven times greater than the diameter of the orientation duct” rendering this limitation unclear. For examination purposes, the claim limitation will be interpreted as “the guidewire comprising a first end opposite a second end, wherein the first end is connected to an access point of the epithelial tissue of a patient and the second end is introduced into a free end of the trocar”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 recites “guidewire comprising a first end opposite a second end, wherein the first end is connected to an access point of the epithelial tissue of a patient” which is a positive recitation of the epithelial tissue. Recitations of human organisms should be in functional language clauses to avoid claiming human organisms. For examination purposes, the claim limitation will be interpreted as “guidewire comprising a first end opposite a second end, wherein the first end is configured to connect to an access point of the epithelial tissue of a patient”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zook et al. (US 2014/0276532 A1) in view of Gresham (US 2007/0005086 A1).
Regarding claims 1 and 4 Zook discloses (fig. 1-5, 9A, and 13-21) an access trocar 46, the access trocar characterized by the fact that it comprises: 
a cannula 44 comprising a hollow portion 64 (see fig. 2 and ¶0047) and further comprising two ends, wherein a first end of the cannula (end with 160) is a free end (see fig. 2) and the opposite end (end with 150) is a connecting end connectable to a handling portion 42 through a sheath 150 (see fig. 13 and ¶0047), where: 
the handling portion 42 comprises a rod 60 connectable to the hollow portion 64 of the cannula 44 through the connecting end (end with 150, the rod 60 is inserted into the hallow portion and connected to the hallow portion via elements 158 and 150; see ¶0085), wherein the handling portion 42 also comprises a dilator structure 114 (see ¶0105-0106) and a circular structure 156 (see fig. 5 and ¶0085), wherein, on the introduction of the rod 60 into the hollow portion 64 of the cannula 44, the circular structure 156 envelops the sheath 150 (see ¶0085), and 
the cannula 44 also comprises an inflatable balloon 160 (see fig. 2 and ¶0086) and a retainer ring 86 around the cannula 44 (see fig. 13), wherein the inflatable balloon 160 is positioned close to the free end of the cannula (see fig. 9A) and the retainer ring 86 is positioned between the inflatable balloon 160 and the retention valve 166 (see fig. 14);
wherein the inflatable balloon 160 is also connected to a retention valve 166 through a duct 162 connected to the cannula 44 (see fig. 9A and ¶0086-0087), wherein the duct 162 is connected to the retention valve through a groove (groove formed in 150 to connect to 166; see fig. 9A), said groove being positioned at the connecting end of the cannula (see fig. 9A), wherein the access trocar also comprises: 
a guidewire 40 which is inserted into the cannula 44 and the handling portion 42 through the hollow portion 64 and the rod 60, respectively (see fig. 2 and ¶0047), wherein the 
wherein the rod also comprises an orientation duct 58+110 (see ¶0060), the orientation duct comprising a diameter preferably between 1.0mm to 2.0mm and more preferably between 1.0 mm to 1.5 mm (as explain above, this limitation is being treated as optional).
Zook is silent regarding the diameter of the orientation duct is, at most, twice that of the diameter of the guidewire and the diameter of the cannula is, at most, seven times that of the diameter of the orientation duct.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zook to have the diameter of the orientation duct be, at most, twice that of the diameter of the guidewire and the diameter of the cannula be, at most, seven times that of the diameter of the orientation duct since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zook would not operate differently with the claimed diameters since the claimed diameters would still allow the guidewire to extend through the orientation duct and allow guidewire to extend through the cannula. Further, applicant places no criticality on the range 
Zook as modified is silent regarding the retainer ring is a circlip equipped with internal orifices for insertion of the cannula.
However Gresham, in the same filed of endeavor, teaches (fig. 1-2) of a similar trocar 10 comprising a retainer ring that is a circlip 20 equipped with internal orifices (orifice of 30 and 32, see fig. 2) for insertion of a cannula 16 (see fig. 1-2 and ¶0021).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zook to have the retainer ring is a circlip equipped with internal orifices for insertion of the cannula as taught by Gresham, for the purpose of being able to release and move the circlip along the length of the cannula and being able to form a seal about the incision (see Gresham ¶0021).
Regarding claim 7, Zook as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Zook further discloses (fig. 1-5, 9A, and 13-21) the trocar is able to be connected to an access point through a first end of the guidewire, such that a second end of the guidewire is able to be inserted into the cannula and the rod (see fig. 2-3 and 16). The language “the trocar is able to be connected to an access point through a first end of the guidewire, such that a second end of the guidewire is able to be inserted into the cannula and the rod” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Zook meets the structural limitations of the claim, and the trocar is capable of being connected to an access point through a first end of the guidewire (the guidewire is inserted into an access point, therefore it is capable of being connected to an access point through a first end of the 
Regarding claim 8, Zook as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Zook further discloses (fig. 1-5, 9A, and 13-21) the handling portion 42 is removable from the cannula 44 (see fig. 22 and ¶0112).
Regarding claim 9, Zook as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Zook further discloses (fig. 1-5, 9A, and 13-21) the handling portion 42 comprises an internal diameter (diameter of 58/110) compatible with the diameter of the guidewire (see ¶0060).
Regarding claim 10, Zook as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Zook further discloses (fig. 1-5, 9A, and 13-21) the orientation duct 58+110 is configured to allow the guidewire 40 to be-passed through its interior (see ¶0060).
Regarding claim 25 Zook discloses (fig. 1-5, 9A, and 13-21) a kit (system 46) comprising an access trocar (42+44) and a guidewire 40 (see ¶0046), wherein the kit comprises: an access trocar (42+44), comprising: 
a cannula 44 comprising a hollow portion 64 (see fig. 2 and ¶0047) and further comprising two ends, wherein a first end of the cannula (end with 160) is a free end (see fig. 2) and the opposite end (end with 150) is a connecting end connectable to a handling portion 42 through a sheath 150 (see fig. 13 and ¶0047), where: 
the handling portion 42 comprises a rod 60 connectable to the hollow portion 64 of the cannula 44 through the connecting end (end with 150, the rod 60 is inserted into the hallow portion and connected to the hallow portion via elements 158 and 150; see ¶0085), wherein the 
the cannula 44 also comprises an inflatable balloon 160 (see fig. 2 and ¶0086) and a retainer ring 86 around the cannula 44 (see fig. 13), wherein the inflatable balloon 160 is also connected to a retention valve 166 through a duct 162 connected to the cannula 44 (see fig. 9A and ¶0086-0087), wherein the duct 162 is connected to the retention valve through a groove (groove formed in 150 to connect to 166; see fig. 9A), said groove being positioned at the connecting end of the cannula (see fig. 9A), wherein the access trocar also comprises: 
a guidewire 40 which is inserted into the cannula 44 and the handling portion 42 through the hollow portion 64 and the rod 60, respectively (see fig. 2 and ¶0047), wherein the guidewire 40 is configured as a malleable rod (elongated flexible tube, the tube can be shaped without breaking thus it is malleable, see ¶0054) which conducts and directs the trocar to its connection to an access point of the epithelial tissue of the patient (see fig. 13-17 and ¶0106), wherein the diameter of the guidewire is preferably situated between 0.70 mm to 1.0 mm and more preferably between 0.85 mm to 1.0 mm (as explain above, this limitation is being treated as optional), 
wherein the rod also comprises an orientation duct 58+110 (see ¶0060), the orientation duct comprising a diameter preferably between 1.0mm to 2.0mm and more preferably between 1.0 mm to 1.5 mm (as explain above, this limitation is being treated as optional);
the guidewire 40 comprising a first end opposite a second end (see fig. 2), wherein the first end is connected to an access point of the epithelial tissue of a patient (see fig. 16) and the second end is introduced into a free end of the trocar (see fig. 16). The language “the first end is 
Zook is silent regarding the diameter of the orientation duct is, at most, twice that of the diameter of the guidewire and the diameter of the cannula is, at most, seven times that of the diameter of the orientation duct.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zook to have the diameter of the orientation duct be, at most, twice that of the diameter of the guidewire and the diameter of the cannula be, at most, seven times that of the diameter of the orientation duct since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zook would not operate differently with the claimed diameters since the claimed diameters would still allow the guidewire to extend through the orientation duct and allow 
Zook as modified is silent regarding the retainer ring is a circlip equipped with internal orifices for insertion of the cannula.
However Gresham, in the same filed of endeavor, teaches (fig. 1-2) of a similar trocar 10 comprising a retainer ring that is a circlip 20 equipped with internal orifices (orifice of 30 and 32, see fig. 2) for insertion of a cannula 16 (see fig. 1-2 and ¶0021).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zook to have the retainer ring is a circlip equipped with internal orifices for insertion of the cannula as taught by Gresham, for the purpose of being able to release and move the circlip along the length of the cannula and being able to form a seal about the incision (see Gresham ¶0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771